Citation Nr: 1726276	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-15 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Jill Mitchell, Esq. 


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1985, including service in the Republic of Vietnam.  The Veteran died in September 2007.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In a May 2009 Appeal to the Board, the Appellant requested a hearing on this issue.  The Appellant withdrew her request for a hearing in December 2015.  


FINDINGS OF FACT

1.  The Veteran died of cancer of the base of the tongue. 

2. The Veteran served in the Republic of Vietnam, and therefore was exposed to herbicides, including Agent Orange.

3.  The Veteran's cause of death was the direct result of his military service including his exposure to Agent Orange.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are met. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Appellant contends that the Veteran's death was the result of cancer caused by herbicide exposure in Vietnam, to include Agent Orange.  The evidence is at least in equipoise regarding a connection between the Veteran's active service, including any exposure to herbicides, and his death and the claim must therefore be granted.

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312.

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii).  A review of the Veteran's service records indicates he had active service in the Republic of Vietnam.  

VA regulations provide that the following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).

At the time of the Veteran's death he was not service-connected for cancer of the base of the tongue.  The Veteran was service connected for posttraumatic stress disorder, hemorrhoids, left knee osteoarthritis, degenerative disc disease of the lumbar spine, degenerative disc disease of cervical spine, residuals of excision of lesions from tongue and buccal mucosa biopsy scar of left side of nose, and appendectomy scar.  

Cancer of the base of the tongue is not a condition which VA presumes as service-connected due to herbicide agent exposure and as such the claim was denied by the RO.  The RO's denial was substantially based upon a May 2004 VA examination opinion and June 2004 addendum to that opinion. The May 2004 examination noted the following diagnosis:

The specific diagnosis is squamous cell carcinoma, poorly differentiated, of the tongue and throat with metastases in the cervical lymph nodes, etiology most likely due to Agent [O]range, not at least as likely as not caused by the fibrotic lesions excised in the1970s. Therefore, the squamous cell carcinoma of the tongue is of the upper airway system and is caused by Agent [O]range.

The VA examiner did not provide a rationale regarding direct or presumptive service connection of the Veteran's cancer.  However, in June 2004, the VA examiner amended his opinion, denying direct or presumptive service connection.  The examiner did not provide a rationale explaining his opinion.  Regarding presumptive service connection, the VA examiner stated: 

[A]fter reviewing the Department of Veteran's Affairs list of presumptive conditions caused by exposure to Agent Orange, cancer of the tongue and throat is not included in the conditions which are presumptive caused by exposure to Agent Orange. Therefore, my diagnosis would have to be changed to the etiology unknown and not at least as likely as not secondary to exposure to Agent Orange.

Following the Veteran's death, the same VA examiner reviewed the Veteran's medical file to determine if the cancer responsible for the Veteran's death was caused by or incurred in the Veteran's active service.  In a January 2008 medical opinion, the VA examiner concluded:

My opinion, after reviewing all of his medical records, is that the cause of death is carcinoma of the base of the tongue squamous cell, with the excision of a fibrotic lesion on the left side of his tongue in the 1970s, as well as the soft tissue acanthotic stratified squamous surface epithelium and the left posterior buccal mucosa fibroma, whether they are associated with the squamous cell carcinoma of the tongue...that those lesions are not a predisposed condition, leading to the cause of the squamous cell carcinoma of the tongue.

Therefore, my opinion is that the cause of death, being, squamous cell carcinoma of the, tongue is not likely associated with the soft tissue findings on the left anterior tongue nor is there any association with the buccal mucosa fibroma.

The VA examiner's opinion rules out secondary service connection for the Veteran's service-connected residuals of excision of lesions from tongue and buccal mucosa biopsy scar of left side of nose, but does not address direct service connection.  Conversely, the Appellant has submitted numerous medical opinions from VA treatment providers indicating direct service connection between the Veteran's exposure to herbicide agents and his subsequent cancer of the base of the tongue. 

In a February 2008 letter, the Chief of Medical Oncology of the South Texas Veterans Health Care System (STVHCS), and a health treatment provider of the Veteran, stated: 

[The Veteran] had none of the classic risk factors for squamous cell cancers of the head and neck: he was a nonsmoker, did not chew tobacco, and did not abuse alcohol... there is no evidence whatsoever that he had any traditional risk factors for the cancer that caused his death, and is as likely as not to have been related to his service, in Vietnam and Agent Orange exposure.

A separate treating physician of the Veteran from the STVHCS in another February 2008 letter noted: 

I have treated many veterans with head and neck cancer over the last several years primarily working in hospice, oncology, and geriatric settings.  It remains somewhat puzzling to me that a man who did not smoke or drink significantly would contract this disease at a relatively young age.  While these cancers can occur sporadically, there are additional considerations that I feel should be taken into account:

1.  The initial tumor was of significant size, and while centered at the base of tongue, it is certainly possible that it did abut adjacent structures.

2.  At the time of diagnosis, there were atypical histological elements (that is, the tumor had characteristics of other types of head and neck tumors).  The pathology report from April 2004 states "According to Dr. Wenig (Head and Neck pathologist) this lesion has many of the features of a nasopharyngeal carcinoma, non-keratinizing in type which may be radiosensitive than a keratinizing squamous cell carcinoma."  A nasopharyngeal cancer would probably qualify as a respiratory-tree cancer.

3. As numerous biopsies confirmed cancer in this area throughout the years [the Veteran] was under treatment, and given the massive extent of tumor spread in his final months, postmortem examination (autopsy) would not have yielded additional information regarding the cause and location of the initial tumor.
   
Finally, in February 2008 letter, a Clinical Nurse Specialist of Medical Oncology from the STVHCS also opined that the Veteran presented none of the typical risk factors for the Veteran's cancer.  She further noted that close proximity of the location of the Veteran's cancer and the location of the cancers identified by the VA as eligible for presumptive service connection. 

Based upon the rationales offered by Veteran's STVHCS treating physicians, and the VA examiners' failure to provide a rationale for the denial of direct service connection, the Board finds the letters submitted by the Veteran's health care providers to be more probative than the opinions offered by the VA examiner in May 2004 and January 2008.  

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the probative evidence supports an entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.159.     
  

ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


